                                        Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   CALIFORNIA BEACH CO., LLC,
                                  11                   Plaintiff,                          No. C 20-01994 WHA

                                  12              v.
Northern District of California
 United States District Court




                                  13   EXQLINE, INC., et al.,                              ORDER GRANTING MOTION
                                                                                           TO DISMISS AND DENYING
                                  14                   Defendants.                         MOTION TO TRANSFER
                                  15

                                  16                                        INTRODUCTION

                                  17        In this design-patent infringement suit, the accused direct infringer moves to transfer and

                                  18   accused indirect infringer moves to dismiss. Because the complaint alleges no affirmative act

                                  19   by the defendant e-commerce platform provider which induced the alleged direct infringement,

                                  20   the claim of induced infringement is DISMISSED. But because transfer offers little benefit at

                                  21   the cost of undue delay, the motion to transfer is DENIED.

                                  22                                           STATEMENT

                                  23        This case is about children’s playpens. The California Beach Co. markets the patented

                                  24   POP N’ GO PLAYPEN as the premier compact, durable, and portable means of containing our

                                  25   nation’s little rascals. United States Design Patent No. D862,913 depicts the playpen as

                                  26   follows.

                                  27

                                  28
                                        Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 2 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11        Patent Owner’s complaint accuses Exqline, Inc., of selling knockoff playpens on

                                  12   Amazon, eBay, and its own websites www.exqline.com and www.thebestplaypen.com. These
Northern District of California
 United States District Court




                                  13   accused playpens allegedly infringe both the ’913 patent and patent owner’s registered

                                  14   trademarks.

                                  15        The complaint also accuses Shopify Inc. of inducing Exqline’s patent infringement.

                                  16   Shopify allegedly provides the e-commerce platform and resources which merchants, such as

                                  17   Exqline, use to create online storefronts and, in Exqline’s case, sell infringing playpens.

                                  18        Following Shopify’s initial motion to dismiss for lack of personal jurisdiction and for

                                  19   failure to state a claim for induced infringement, patent owner filed an amended complaint

                                  20   rather than oppose the motion (Dkt. No. 37). Shopify has dropped its personal jurisdiction

                                  21   challenge, but again moves to dismiss, contending the amended complaint still fails to state a

                                  22   claim for induced infringement (Dkt. No. 42). Exqline has answered both complaints, but now

                                  23   moves to transfer this case to the Central District of California (Dkt. No. 48). This order

                                  24   follows full briefing and oral argument (held telephonically due to COVID-19).

                                  25                                              ANALYSIS

                                  26        1.       MOTION TO DISMISS.
                                  27        A complaint must allege sufficient factual matter to state a facially plausible claim for

                                  28   relief. Allegations merely consistent with liability don’t cut it; rather the allegations must
                                                                                        2
                                            Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 3 of 7




                                   1       indicate or permit the reasonable inference, without speculation, of the defendants’ liability for

                                   2       the conduct alleged. We take as true all factual allegations but legal conclusions merely styled

                                   3       as fact may be disregarded. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

                                   4       Twombly, 550 U.S. 544, 555 (2007).

                                   5            “Whoever actively induces infringement of a patent shall be liable as an infringer.” 35

                                   6       U.S.C. § 271(b). “‘Actively inducing,’ like ‘facilitating,’” encompasses a “broad” range of

                                   7       conduct, but nevertheless “requires an affirmative act” animated by specific intent. Not merely

                                   8       “knowingly,” but “purposeful, intentional as distinguished from accidental or inadvertent.”

                                   9       Plainly, induced infringement means the defendant knew of the patent, acted to induce another,

                                  10       knew the conduct it induced constituted direct infringement, and intended that result. See

                                  11       Tegal Corp. v. Tokyo Electron Co., 248 F.3d 1376, 1378–79 (Fed. Cir. 2001); In re Bill of

                                  12       Lading Transmission, 681 F.3d 1323, 1339 (Fed. Cir. 2012).*
Northern District of California
 United States District Court




                                  13            Inaction, absent control over the direct infringer or a duty to act, does not qualify as

                                  14       inducement. See Tegal, 248 F.3d at 1379–80. Yet even action that, in a but-for sense, enables

                                  15       infringement is not enough. As the Court of Appeals for the Federal Circuit has explained,

                                  16       borrowing from copyright, “there is no indirect infringement ‘when a defendant merely sells a

                                  17       commercial product suitable for some lawful use.’ Infringement only exists where there is

                                  18       evidence that ‘goes beyond a product’s characteristics or the knowledge that it may be put to

                                  19       infringing uses.’” Takeda Pharms. v. West-Ward Pharm., 785 F.3d 625, 630–631 (Fed. Cir.

                                  20       2015) (quoting MGM Studios v. Grokster, Ltd., 545 U.S. 913, 936 (2005)).

                                  21            So, for example with a brochure or label, “[t]he question is not just whether [product]

                                  22       instructions describe the infringing mode, but whether the instructions teach an infringing use

                                  23       of the device such that [a court may] infer from those instructions an affirmative intent to

                                  24       infringe the patent.” This, because “[m]erely describ[ing],” does not qualify as

                                  25       “recommend[ing],” “encourag[ing],” “promot[ing],” or “suggesting” infringement. Ibid.

                                  26       (quotations and citations omitted).

                                  27

                                  28   *
                                           Emphasis added throughout unless noted.
                                                                                           3
                                        Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 4 of 7




                                   1        Here, the complaint alleges that “Shopify offers . . . its online merchants . . . a

                                   2   customizable e-commerce platform they [the merchants] can use to set up an online storefront

                                   3   and to engage in online transactions with their [the merchants’] customers.” It offers

                                   4   merchants “features such as data warehousing and analytics, automated secure payments, data

                                   5   storage and security, and other features designed to ‘help our merchants own their brand,

                                   6   develop a direct relationship with their buyers, and make their buyer[s’] experience memorable

                                   7   and distinctive.” Shopify allegedly profits from its merchants’ use of the platform, taking a

                                   8   percentage of payments processed through Shopify Payments and charging a flat fee per sale.

                                   9   And, Shopify provides these services to Exqline (Amend. Compl. at ¶¶ 44–65).

                                  10        In short, the complaint alleges no more than that Shopify, the landlord of a virtual strip-

                                  11   mall, provided a virtual plot and support services to and collected rents from Exqline — as it

                                  12   would any of its tenant merchants — and, therefore (we are to conclude), Shopify actively
Northern District of California
 United States District Court




                                  13   induced Exqline’s infringement. That cannot be. The allegation that Exqline’s products

                                  14   directly infringe the patent alone does not transform a defendants’ usual course of conduct into

                                  15   inducement. And, no aspect of Shopify’s alleged ordinary provision of services to all comers

                                  16   lets us plausibly infer that Shopify recommended, encouraged, promoted, or suggested

                                  17   infringement. See Takeda, 785 F.3d at 630–31. Moreover, the allegations that Shopify had the

                                  18   power to suspend or terminate merchants’ use of the platform, including for intellectual

                                  19   property violations, did not, as it might in the case of a parent company or alter-ego, vest

                                  20   Shopify with the authority or duty to police Exqline’s commercial conduct. See Tegal, 248

                                  21   F.3d at 1379.

                                  22        Patent owner contends that Shopify controlled the websites where Exqline sold the

                                  23   allegedly infringing goods, but the complaint itself contradicts this claim. As the complaint

                                  24   acknowledges, Exqline “owned and operated” the accused websites just as the other merchants

                                  25   owned and “operat[ed] their online storefronts.” The complaint describes www.exqline.com

                                  26   twice as “its [Exqline’s] website” and www.thebestplaypen.com as both “their website” and

                                  27   “owned and operated by Exqline.” True, early on the complaint ambiguously alleges that the

                                  28   websites “are both operated by Defendant Shopify.” But the remainder of the more detailed
                                                                                       4
                                        Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 5 of 7




                                   1   allegations clarify that Shopify merely provides the “e-commerce platform,” data storage,

                                   2   analytics, and payment support. Indeed, the complaint admits that Exqline characterized its

                                   3   online storefront as “[o]ur store,” and that Shopify’s “e-commerce platform” simply “allows us

                                   4   to sell our products and services to you.” In the complaint’s own words, Shopify did no more

                                   5   than arm Exqline “with new and innovative ways to compete with larger, better-funded

                                   6   competitors.” Shopify provided the virtual building resources for Exqline’s online store. What

                                   7   Exqline decided to sell was Exqline’s business (id. at ¶ 5, 25, 26, 45, 53, 54, 60).

                                   8         Contrary to patent owner’s characterization, the undersigned’s prior decision in

                                   9   Alibaba.com v. P.S. Products does not counsel otherwise here. No. C 10-04457 WHA, 2012

                                  10   WL 1668896 (N.D. Cal. May 11, 2012). To start, that decision focused on Alibaba’s willful

                                  11   blindness to circumstances indicating the direct infringement and did not address Alibaba’s

                                  12   affirmative conduct which might have induced that infringement. More fundamentally,
Northern District of California
 United States District Court




                                  13   though, patent owner ignores the facts. The accused websites in Alibaba were Alibaba’s,

                                  14   where it sold third-party goods on commission or posted listings to connect buyers and sellers.

                                  15   Here, to reiterate, Exqline sold (allegedly) infringing goods from its own websites. Shopify

                                  16   provided only the virtual resources — as it did to all of its merchants.

                                  17         In sum, induced infringement does not turn merely on a defendant’s role in a product

                                  18   chain, but requires the defendant’s affirmative action to recommend, encourage, promote, or

                                  19   suggest infringement. The amended complaint alleges no more than Shopify’s ordinary course

                                  20   of business toward all its merchants and hangs the conclusion of inducement on the allegation

                                  21   that direct infringement had occurred. Direct infringement is already a precondition to induced

                                  22   infringement. It cannot also fill in the later gaps.

                                  23         The complaint failing to allege any affirmative act of inducement, this order does not

                                  24   reach the allegations of Shopify’s knowledge of the patent, of the direct infringement, and its

                                  25   specific intent for that result to occur.

                                  26         2.      MOTION TO TRANSFER.
                                  27         A case may be transferred “[f]or the convenience of parties and witnesses [and] in the

                                  28   interest of justice.” 28 U.S.C. § 1404(a). Courts “adjudicate motions for transfer according to
                                                                                        5
                                        Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 6 of 7




                                   1   an individualized, case-by-case consideration of convenience and fairness.” In this circuit, we

                                   2   weigh several factors, including:

                                   3                (1) [T]he location where the relevant agreements were negotiated
                                                    and executed, (2) the state that is most familiar with the governing
                                   4                law, (3) the plaintiff’s choice of forum, (4) the respective parties’
                                                    contacts with the forum, (5) the contacts relating to the plaintiff’s
                                   5                cause of action in the chosen forum, (6) the differences in the costs
                                                    of litigation in the two forums, (7) the availability of compulsory
                                   6                process to compel attendance of unwilling non-party witnesses,
                                                    and (8) the ease of access to sources of proof.
                                   7

                                   8   Jones v. GNC Franch., Inc., 211 F.3d 495, 498–99 (9th Cir. 2000) (quotation marks omitted).

                                   9   Exqline seeks transfer to the Central District of California because patent owner resides there

                                  10   (presumably along with its documents) and no party has ties to this district. This fails to

                                  11   convince here.

                                  12         Suit in the Central District offers no more convenience to our foreign defendants
Northern District of California
 United States District Court




                                  13   (Exqline and company are from China, Shopify from Canada), no greater familiarity with the

                                  14   applicable law, and (as Exqline admits in its opening brief) no greater power over third-party

                                  15   witnesses who will either be foreign or California residents. Exqline’s argument distills to the

                                  16   position that litigation in the Central District will be cheaper for patent owner. But that is, first,

                                  17   patent owner’s argument to make and, more importantly, one which patent owner has waived

                                  18   by filing here.

                                  19         Exqline fairly notes that a plaintiff’s choice of forum away from home carries less

                                  20   weight. Carolina Cas. Co. v. Data Broadcasting Corp., 158 F. Supp. 2d 1044, 1048 (N.D.

                                  21   Cal. 2001) (Judge Vaughn R. Walker). But affording less deference to patent owner’s choice

                                  22   does not require us to overrule it. The Central District offers no benefit that patent owner has

                                  23   not waived or which would not be negated by the delay inherent in transfer.

                                  24                                            CONCLUSION

                                  25         For the foregoing reasons, the motion to dismiss is GRANTED. Patent owner’s claim for

                                  26   induced infringement against Shopify is DISMISSED. Patent owner has already enjoyed its one

                                  27   free amendment under the rules, and does not deserve yet another chance. Nevertheless,

                                  28   should patent owner wish, it may move for leave to amend its complaint against Shopify by
                                                                                         6
                                        Case 3:20-cv-01994-WHA Document 62 Filed 11/07/20 Page 7 of 7




                                   1   NOVEMBER 20 AT NOON on the condition that it will pay all reasonable fees and expenses

                                   2   incurred by Shopify in responded to yet another amended complaint. Any such motion must

                                   3   include as an exhibit a redlined version of the proposed amendment that clearly identifies all

                                   4   changes from the amended complaint. This order highlighted certain deficiencies in the

                                   5   amended complaint, but it will not necessarily be enough to add sentences parroting each

                                   6   missing item identified herein. If patent owner moves for leave to file yet another amended

                                   7   complaint, it should be sure to plead its best case and take into account all criticisms made by

                                   8   defendants, including those not reached by this order.

                                   9        The motion to transfer is DENIED.

                                  10        IT IS SO ORDERED.

                                  11

                                  12   Dated: November 7, 2020.
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                WILLIAM ALSUP
                                  15                                                            UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       7
